In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), entered April 10, 1995, which granted the motion of the defendants Jimmy Byrne, individually, and Jimmy Byrne d/b/a Jimmy Byrne Trucking to dismiss the complaint insofar as asserted against them pursuant to CPLR 3211 (a) (5).
Ordered that the order is affirmed, with costs.
The plaintiff is collaterally estopped from relitigating the issue of whether there was an agreement between the plaintiff and the movants. The plaintiff had a full and fair opportunity to contest this issue in its prior Federal court action. In addition, this issue necessarily was decided against the plaintiff in that prior action, and is decisive of the present action (see, Kaufman v Lilly & Co., 65 NY2d 449; Gramatan Home Investors Corp. v Lopez, 46 NY2d 481). Balletta, J. P., Ritter, Pizzuto and Altman, JJ., concur.